NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEANNETTE MARTELLO,                             No. 15-56185

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01798-CAS-AJW

 v.
                                                MEMORANDUM*
SHELLEY ROUILLARD, In her official
capacity as Director of the California
Department of Managed Health Care;
KIMBERLY KIRCHMEYER, In her
official capacity as Director of the Medical
Board of California,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                            Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jeannette Martello appeals pro se from the district court’s judgment

dismissing her action challenging the constitutionality of California’s prohibition

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Martello’s request for oral
argument set forth in her opening brief is denied.
against balance billing. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758

(9th Cir. 2014), and we affirm.

      The district court properly dismissed Martello’s action under the Younger

abstention doctrine because federal courts are required to abstain from interfering

with pending state court proceedings where “the federal action would have the

practical effect of enjoining the state proceedings.” ReadyLink, 754 F.3d at 758-59

(setting forth requirements for Younger abstention in civil cases).

      The district court did not abuse its discretion by denying Martello’s motion

for reconsideration because Martello failed to state any grounds warranting relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for relief under Fed.

R. Civ. P. 59(e)).

      Appellees’ motions for judicial notice (Docket Entry Nos. 30 and 38) are

granted.

      AFFIRMED.




                                          2                                   15-56185